Citation Nr: 0714401	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-32 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to November 1, 1999, 
for the award of compensation for residuals of a 
hemicolectomy under 38 U.S.C. § 1151 on an accrued benefits 
basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.F., the appellant's son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1947.  The veteran died January [redacted], 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the veteran's widow, 
accrued benefits based on a claimed earlier effective date 
for the award of compensation for residuals of a 
hemicolectomy.  The appellant subsequently initiated and 
perfected an appeal of this determination.  In August 2006, 
the appellant and her son testified in Washington, D.C., 
before the undersigned Veterans Law Judge.  

In April 2007, the appellant's motion for advancement of her 
appeal on the Board's docket was granted.  


FINDING OF FACT

The veteran's claim for compensation under 38 U.S.C. § 1151 
for residuals of a hemicolectomy was received November 1, 
1999.  No prior claim for this benefit is of record.  




CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
November 1, 1999, for the award of compensation under 
38 U.S.C. § 1151 for residuals of a hemicolectomy on an 
accrued benefits basis have not been met.  38 U.S.C.A. 
§§ 1151, 5110, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400, 3.1000 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in June 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The June 2005 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated at the time of the September 2005 Statement of 
the Case.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  No additional duties to inform 
or assist the claimant remain unfulfilled by VA.  

The appellant, the veteran's widow, seeks an effective date 
prior to November 1, 1999, for the award of compensation 
under 38 U.S.C. § 1151 for residuals of a hemicolectomy on an 
accrued benefits basis.  

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2006) (as amended 
71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  The Board 
notes that the statute was amended in January 2003 to 
eliminate a two-year restriction on the payment of accrued 
benefits.  The revision to the statute applies only to deaths 
occurring on or after the date of enactment, which was 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  
Because the veteran's death occurred on January [redacted], 2004, the 
appellant's claim must be considered under the revised 
version of 38 U.S.C.A. § 5121(a).

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).  In the present case, the 
appellant's claim for accrued benefits was received in 
February 2004, less than one year after the veteran's January 
2004 death.  Therefore, the appellant's claim was timely, and 
may be considered on the merits.  

The appellant alleges an effective date prior to November 1, 
1999, is warranted for the award of compensation under 
38 U.S.C. § 1151, with a 100 percent (total) rating, for 
residuals of a hemicolectomy.  The assignment of effective 
dates of awards is generally governed by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2006).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2006).  
However, with section 1151 claims, such as this one, the 
effective date of an award will be (1) the date such injury 
was suffered if the claim for compensation is received within 
one year of that date, or (2) date of receipt of claim.  38 
U.S.C.A. § 5110(c) (West 2002); 38 C.F.R. § 3.400(i)(1) 
(2006).

In the present case the RO assigned an effective date of 
November 1, 1999, based on the receipt that same day of the 
veteran's compensation claim under the provisions of 
38 U.S.C.A. § 1151 for residuals of a hemicolectomy.  The 
appellant contends essentially that because the veteran's 
initial disability was incurred as a result of VA treatment 
received beginning in 1961 and since he received nonservice-
connected VA pension benefits in 1961, an effective date from 
that time is warranted.  She asserts that the basis for the 
favorable grant of VA pension was the same basis of the award 
of compensation under section 1151, and that his 1961 claim 
for pension should therefore have been considered a claim for 
compensation at the time.  For the reasons to be discussed 
below however, an effective date prior to November 1, 1999, 
is not warranted for the award of compensation.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002).  A "claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2006); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2006); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the United States Court of Appeals for 
Veterans Claims' precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(c) further provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

However, according to the United States Court of Appeals for 
Veterans Claims (Court), 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. 
App. 244, 249 (2002) (§ 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
compensation.  

Review of the record does not indicate the veteran filed a 
compensation claim for residuals of a hemicolectomy prior to 
November 1, 1999.  The veteran's first compensation claim was 
received in March 1950, and was for a "back condition."  In 
June 1961 a VA Form 21-526, "Veteran's Application for 
Compensation or Pension," was received, but the veteran 
listed no disabilities under "diseases or injuries for which 
claim was made", as the veteran was only seeking pension at 
that time.  The veteran next filed an August 1991 informal 
claim for service connection for hearing loss.  Thereafter, 
the next claim of record is the veteran's November 1999 claim 
which eventually resulted in the award of compensation under 
38 U.S.C.A. § 1151.  The veteran did not allege at the time, 
and the record does not demonstrate, that a previous section 
1151 claim for residuals of a hemicolectomy had been 
submitted or received prior to November 1, 1999.  

The appellant's representative has argued that the June 1961 
claim for nonservice-connected pension also constitutes a 
claim for compensation under 38 U.S.C.A. § 1151 for residuals 
of a hemicolectomy, as the veteran's VA treatment 
(radiotherapy) in 1961 for reticulum cell sarcoma of the 
right hip with local metastases led to the 1999 
hemicolectomy.  However, the veteran gave no indication on 
the claims form that he was seeking compensation on any basis 
for residuals of the treatment of the reticulum cell sarcoma 
of the right hip.  Additionally, as already noted above, 
medical treatment for a disability, without an intent 
expressed by a claimant to seek benefits based on that 
disability, does not constitute an informal compensation 
claim.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006).  

The Board is cognizant of 38 C.F.R. § 3.151, which states, in 
pertinent part:  

A claim by a veteran for compensation 
may be considered to be a claim for 
pension; and a claim by a veteran for 
pension may be considered to be a claim 
for compensation.  The greater benefit 
will be awarded, unless the claimant 
specifically elects the lesser benefit.  
38 C.F.R. § 3.151 (2006) (the version in 
effect in June 1961 is essentially the 
same).  

However, the Court has noted that the use of the word "may" 
in 38 C.F.R. § 3.151 indicates the Secretary may use 
discretion in applying this regulation to individual cases, 
and "is not automatically required to treat every 
compensation claim as also being a pension claim or vice 
versa."  Stewart v. Brown, 10 Vet. App. 15, 18 (1997); see 
also Howard v. Principi, 18 Vet. App. 283 (2004) (affirming 
Stewart).  The facts in Stewart are very similar to the 
facts currently before the Board; in Stewart, the veteran 
filed a 1970 application for pension in which the portions 
pertaining to filing for compensation were left blank.  He 
later asserted the 1970 pension claim should also have been 
accepted under 38 C.F.R. § 3.151 as a service connection 
claim for post-traumatic stress disorder (PTSD).  However, 
the Court in Stewart found that in the absence of clear 
intent on the part of the veteran to file a service 
connection claim, VA did not err in failing to consider such 
a claim.  Id. at 19.  Likewise in the present case, the 
appellant has not pointed to anything within the June 1961 
pension claim that suggests any intent on the part of the 
veteran to file for service connection or compensation under 
38 U.S.C. § 1151.  Therefore, VA is not required by 
38 C.F.R. § 3.151 to accept the June 1961 nonservice-
connected pension claim as a claim for compensation.  

Overall, the Board finds none of the claims or communications 
received from the veteran prior to November 1, 1999, 
constitutes a claim, either formal or informal, for 
compensation on any basis for residuals of a hemicolectomy.  
As such, an effective date prior to November 1, 1999, is not 
warranted.  The appellant also asserts equity and fairness 
dictate that an earlier effective date be awarded, back to at 
least 1961, when the veteran's initial disability was 
incurred.  While the Board is sympathetic to the appellant's 
assertions, it is bound by the laws and regulations governing 
the issue on appeal.  As no prior compensation claim is of 
record, an earlier effective date for the award of 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemicolectomy on an accrued benefits basis must be denied.  
As a preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

An effective date prior to November 1, 1999, for the award of 
compensation for residuals of a hemicolectomy under 38 U.S.C. 
§ 1151 on an accrued benefits basis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


